By the Court.
The cost and expenses incurred about the prosecution of the appeal, both ordinary and extraordinary, and which would have been taxable in favor of the plaintiffs, if they had prevailed upon trial, we think were properly taxable in the case, under the contract. But the expense of maintaining the pauper during the pendency of the appeal, and which, had the order been affirmed, might have been recovered by an action of assumpsit, we think cannot be allowed, under this contract.
Judgment reversed, and judgment rendered for the taxable costs and expenses as above stated; from which the defendants’ costs in this court are to be deducted, and execution to issue for the balance.